Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 6/22/2022 in which claims 1-16 are pending and claims 1, 5, 8-12 and 14-15 are currently amended. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites, “a power organ” and it appears that applicant intends “ a power engine” or “a power motor” or equivalent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites, “an inner ring” and “an outer ring” and “at least one rolling element bearing”.  However, the specification describes, the outer ring as t 680 and the inner ring as 684 but the “roller element bearing” as “rolling elements 686.”  The original disclosure does not have support for 686 to be considered a bearing in combination with the inner ring, outer ring. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR20110139658).  In regards to claim 1, Park discloses a head of a string trimmer (fig. 11) that rotates around a spinning axis, the head comprising: a wall comprising at least one eyelet (ring groove 22; Fig. 11), each defining a corresponding rotation axis (perpendicular to connection plate 23); at least one bearing (370) received in at least one eyelet (22), each bearing (370) comprising a ring (oval shaped ring)  that rotate without restriction relative to said wall around the corresponding rotation axis (around the shaft of 370); and at least one sub-assembly comprising: a blocking member (100; fig. 17); and a cutting string (10b/10c) comprising two end portions that extend outside of the head, the cutting string (10b/10c) being held by said blocking member (100) so as to extend outward of said wall radially to the spinning axis when the head rotates around the spinning axis, the at least one sub-assembly (100/ 10b/10c) being received by said ring (370) of said at least one bearing so that said at least one sub-assembly is rotatable without restriction around the rotation axis of said at least one eyelet with respect to said wall (22). 
In regards to claim 3, Park discloses wherein said wall is a peripheral wall of the head, and wherein the rotation axis of said at least one bearing (370) is radial to the spinning axis (370 extends radially from the center of 40; fig. 11)
In regards to claim 4, Park discloses wherein said at least one eyelet (370) comprises two or more eyelets that are regularly spread around the spinning axis (left and right side of 40; fig. 11).
In regards to claim 5, Park discloses wherein said ring (head of 370) of said at least one bearing comprises is an inner ring, and wherein said at least one bearing further comprises: an outer ring; and at least one rolling element bearing.
In regards to claim 6, Park discloses wherein said at least one bearing comprises at least one slide bearing (slides against spring 92).
In regards to claim 8, Park discloses wherein said ring (370) of said at least one bearing comprises is an outer ring with a shoulder (373), the shoulder cooperating with said wall and being configured to prevent translation movement of said at least one bearing along the rotation axis outward of the spinning axis (via the spring and engagement with 23).
In regards to claim 9, Park discloses wherein said blocking member of said at least one sub-assembly is integral with said at least one cutting string of said at least one sub- assembly and comprises a protrusion, which protrudes from the rest of said at least one cutting string.
In regards to claim 10, Park discloses wherein said at least one blocking member (100) comprises a ring with an opening (fig. 17), said at least one cutting string passing sliding through the opening, and wherein said ring has an outer dimension that is bigger that an inner diameter of said at least one bearing.
In regards to claim 11, Park discloses wherein each of said at least one blocking member comprises comprises: a bearing portion; and a holding portion, wherein said bearing portion cooperates with said at least one bearing such that said holding portion is rotatable without restriction with respect to said wall around the rotation axis of said at least one bearing eyelet, and wherein said holding portion extends outside of the hcad said wall and is configured to hold said cutting string.
In regards to claim 12, Park discloses wherein said holding portion comprises an opening, which is located outward outside of said wall of the head with respect to the spinning axis and is configured to hold said cutting string.
In regards to claim 13, Park discloses wherein said holding portion comprises a spool, configured to hold a coil of said cutting string.
In regards to claim 14, Park discloses wherein an axis of said holding portion is aligned with the rotation axis of said at least one bearing eyelet.
In regards to claim 15, Park discloses wherein said holding portion is eccentric relative to the rotation axis of said at least one bearing eyelet.
In regards to claim 16, Park discloses a string trimmer (fig. 5) comprising a frame (2) comprising a lower extremity defining a spinning axis (center of 1), and a head (20) according to claim 1 which is linked to said lower extremity of said frame (2), and which is driven in rotation around the spinning axis by a power organ. 
Claims 1-6, 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner (U.S. Publication 2015/0264862).  In regards to claim 1, Skinner discloses a head of a string trimmer (10) that rotates around a spinning axis (e.g. 134), the head comprising: a wall (12) comprising at least one eyelet (cavity 160), each defining a corresponding rotation axis (parallel to 134); at least one bearing (metal bearing ring 20) received in at least one eyelet (160), each bearing (20) comprising a ring (20)  that rotate without restriction relative to said wall around the corresponding rotation axis (center of the cavity 160); and at least one sub-assembly comprising: a blocking member (line holder 116); and a cutting string (132) comprising two end portions that extend outside of the head (e.g. fig. 7), the cutting string (132) being held by said blocking member (116) so as to extend outward of said wall radially to the spinning axis when the head rotates around the spinning axis, the at least one sub-assembly (116) being received by said ring (20) of said at least one bearing so that said at least one sub-assembly is rotatable without restriction around the rotation axis of said at least one eyelet with respect to said wall (12; fig. 5). 
In regards to claim 2, Skinner discloses wherein said wall is part of a closing member of the head (12) and wherein the rotation axis of said at least one bearing is parallel to the spinning axis (134).
In regards to claim 3, Skinner discloses wherein said wall is a peripheral wall  (along the periphery) of the head, and wherein the rotation axis of said at least one bearing (20) is radial to the spinning axis (134; extends radially from the center of 134.
In regards to claim 4, Skinner discloses wherein said at least one eyelet (160) comprises two or more eyelets that are regularly spread around the spinning axis (fig. 6).
In regards to claim 5, Skinner discloses wherein said ring (20) of said at least one bearing is an inner ring (sits in the cavity 160), and wherein said at least one bearing further comprises: an outer ring (outer cylindrical surface); and at least one rolling element bearing (bottom surface 152).
In regards to claim 6, Skinner discloses wherein said at least one bearing (20) comprises at least one slide bearing (rotational sliding).
In regards to claim 8, Skinner discloses wherein said ring (20) of said at least one bearing comprises is an outer ring with a shoulder (top of the ring 20; fig. 5), the shoulder cooperating with said wall and being configured to prevent translation movement (prevents leaving the cavity 160) of said at least one bearing along the rotation axis outward of the spinning axis.
In regards to claim 9, Skinner discloses wherein said blocking member of said at least one sub-assembly is integral with said at least one cutting string of said at least one sub- assembly and comprises a protrusion, which protrudes from the rest of said at least one cutting string.
In regards to claim 10, Skinner discloses wherein said at least one blocking member (116) comprises a ring with an opening (122; fig. 9), said at least one cutting string passing sliding through the opening, and wherein said ring has an outer dimension (flange 126) that is bigger that an inner diameter of said at least one bearing (20).
In regards to claim 11, Skinner discloses wherein each of said at least one blocking member (116) comprises: a bearing portion (126); and a holding portion (115/122), wherein said bearing portion (126) cooperates with said at least one bearing (20) such that said holding portion (116/122) is rotatable without restriction with respect to said wall around the rotation axis of said at least one bearing eyelet, and wherein said holding portion (116/122) extends outside of said wall and is configured to hold said cutting string (fig. 6)
In regards to claim 12, Skinner discloses wherein said holding portion comprises an opening (122), which is located outward outside of said wall of the head with respect to the spinning axis and is configured to hold said cutting string (fig. 6).
In regards to claim 13, Skinner discloses wherein said holding portion (115/122) comprises a spool (115), configured to hold a coil of said cutting string (cutting string coils around the spool 115 at 158; e.g.  figs. 1 and 16).
In regards to claim 14, Skinner discloses wherein an axis of said holding portion (115/122) is aligned with the rotation axis (160) of said at least one bearing eyelet.
In regards to claim 15, Skinner discloses wherein said holding portion (115/122)  is eccentric relative to the rotation axis of said at least one bearing eyelet (160).
In regards to claim 16, Skinner discloses a string trimmer (fig. 5) comprising a frame (2) comprising a lower extremity defining a spinning axis (center of 1), and a head (20) according to claim 1 which is linked to said lower extremity of said frame (2), and which is driven in rotation around the spinning axis by a power organ. 



Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724